Citation Nr: 0016891	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-16 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service 
connection for depression secondary to migraine headaches and 
entitlement to a total disability rating based on individual 
unemployability.  

The issue of entitlement to a total disability rating based 
on individual unemployability will be addressed in the remand 
portion of this decision.



FINDING OF FACT

Competent evidence of a nexus between current depression and 
service, to include service-connected migraine with history 
of idiopathy seizures, has not been presented.



CONCLUSION OF LAW

The claim for service connection for depression is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that secondary service connection is warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Pursuant to 38 U.S.C.A. § 5107(d), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well 
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible to satisfy 
the initial burden of § [5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has also held that, 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence showing "a belief by 
a fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of the 
claim. 38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993); 38 C.F.R. § 3.159(a) (1999).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed that these holdings, stating that in order for a 
claim to be well grounded, there had to be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of disease or injury in service, and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  In the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  See also Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1998), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97. However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995), for the proposition that lay evidence 
linking a fall to a service-connected weakened leg sufficed 
on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Factual Background

A review of the service medical records is without reference 
to depression.  The veteran was diagnosed with an idiopathic 
seizure disorder associated with tension headaches during 
service.  

Service connection for idiopathic seizure disorder associated 
with headaches has been in effect since day after the 
veteran's seperation from service in January 1972, and is 
currently rated as 50 percent disabling.  

VA outpatient treatment records dated in 1987 show that the 
veteran was diagnosed with dependent personality with 
depressive qualities.  The treatment records also show that 
the veteran's depression was secondary to his wife's death, 
family conflict, and his physical injuries.  

Private medical records from Saint Catherine Hospital dated 
in July 1994 show that the veteran reported that he was 
depressed because he was physically abused during childhood 
by his father, and also due to the loss of his wife in 1974.  
He also reported situational depression due to incarceration 
for bad check writing.  There was no reported family history 
of psychiatric or emotional problems.  The diagnoses were 
depressive disorder, not otherwise specified, somatoform 
disorder, and factitious disorder, not otherwise specified.  

The veteran was accorded a VA examination in August 1997.  At 
that time, he reported that he became discouraged when life 
became problematic.  He reported that he continued to 
experience stress due to his physically abusive childhood.  
The examiner noted that the veteran did not appear depressed 
or in any particular discomfort during the examination.  The 
examiner also noted that the veteran had been diagnosed with 
depression in the past.   However, there was no evidence of 
depression on examination.  He reported that the veteran 
continued to have concerns about physical discomfort, but 
seemed to manage his life satisfactorily.  

The examiner further stated that he did not view the veteran 
as disabled from a mental disorder, in particular depression.  
The examiner diagnosed the veteran with a personality 
disorder with dependent features.  The examiner noted that 
the veteran was employable from the standpoint of his mental 
and emotional functioning.  

The veteran gave testimony before the undersigned via 
videoconference in April 2000.  At that time, he testified 
that he received counseling for depression on an as needed 
basis.  He reported that no medical professional had linked 
his headaches to his depression although he believed his 
depression was secondary to his headaches.  He was afforded a 
period of 60 days to submit evidence linking current 
depression to migraines.  No additional evidence was 
received.

Analysis

In this case, the veteran has not contended, nor is there any 
competent evidence, that his current depression is due to 
disease or injury in service.  He has asserted that he has 
depression secondary to the service connected migraine with 
history of idiopathic seizures.  However, he has presented no 
competent evidence of a nexus between depression and his 
service-connected migraine with history of idiopathic seizure 
disorder.  Although he has expressed his opinion that 
depression is related to the service-connected migraine 
headaches, with a history of idiopathic seizure disorder, he 
does not meet the burden imposed by 38 U.S.C.A. § 5107(a) 
merely by presenting his own testimony, because lay persons 
are not competent to offer medical opinions as to causation.  
See Grottveit, 5 Vet. App. at 93.

In order for a claim for a secondary service connection for a 
disorder clearly separate from the service- connected 
disorder to be well grounded, the veteran must present 
competent medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

The record shows that he was accorded an examination by VA in 
August 1997 for the purpose of determining whether or not 
there might be some kind of causal connection.  The examiner 
specifically stated that there was no current clinical 
evidence of depression, thus no psychiatric disability, and 
implicitly that there could be no relationship between a 
current psychiatric disability and the service connected 
disorder.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

In the instant case, the veteran has testified that he is 
currently receiving psychiatric treatment at a VA satellite 
clinic, and had been receiving treatment at that clinic since 
the early 1980s.  The claims folder contains only treatment 
records through 1997.  However, the records of more recent 
treatment could not be determinative of the veteran's claim.  
The missing element in the veteran's claim is competent 
evidence of a nexus between the current disability and 
service or a service connected disability.  The veteran 
concedes that the persons providing his VA treatment have not 
provided such a nexus.

In the absence of competent medical evidence of a nexus 
between depression and service including the service-
connected migraine headaches, with a history of idiopathic 
seizure disorder, the claim is not well grounded and must be 
denied.


ORDER

Service connection for depression is denied.  


REMAND

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).

The veteran has testified that he is receiving ongoing 
treatment for his service-connected migraines at a VA medical 
facility.  However, VA treatment records for the period 
subsequent to June 1997, have not been obtained.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1999).  In this 
case, VA is required to obtain an examination that assesses 
the effect of the service connected headache disorder on the 
veteran's ability to maintain gainful employment.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disability since June 1997.  
After securing the necessary release, the 
RO should obtain any of those records, 
including records of VA treatment, not 
already part of the claims folder.  The 
veteran should be invited to submit 
employment records showing the impact of 
his service connected disability on his 
ability to maintain gainful employment.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day- 
to-day functioning. A written copy of the 
report should be inserted into the claims 
folder.

3.  The veteran should be afforded an 
appropriate examination to assess the 
impact of his service-connected 
disability on his ability to maintain 
gainful employment. The examiner should 
review the claims folder before 
completing the examination reports.  The 
examiner should also express an opinion 
as to the impact of the veteran's service 
connected disability on his ability to 
maintain gainful employment.

4.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issue of 
his entitlement to a total disability 
rating based on individual 
unemployability.  The RO should consider 
referral of the veteran's case for extra-
schedular consideration.  38 C.F.R. § 
4.16(b).

6.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

